729 N.W.2d 576 (2007)
Ilham M. YUSUF, Respondent,
v.
HILTON HOTEL, and ACE/Gallagher Bassett Services, Inc., Relators, and
Park Nicollet Health Services, and HealthPartners, Inc., Intervenors.
No. A06-2474.
Supreme Court of Minnesota.
March 29, 2007.
Mary E. Kohl, Stacey A. Molde, Sarah E. Groskreutz, Johnson & Condon, PA, Minneapolis, MN, for Relators.
Michael G. Schultz, Sommerer & Schultz, PLLC, Minneapolis, MN, for Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed December 4, 2006, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that *577 [s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/Helen M. Meyer Associate Justice